[exh1031allennoreenexecut001.jpg]
DocuSign Envelope ID: 3854C7B3-6850-4F33-9B6F-DD587D5DFC8C EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this "Agreement") is made and entered into as of
December 6, 2019 (the "Effective Date"), by and between Bandwidth Inc.
("Bandwidth"), a Delaware corporation with its principal place of business at
900 Main Campus Drive, Suite 100, Raleigh, North Carolina 27606, and Noreen
Allen ("Executive"). BACKGROUND A. Executive is Bandwidth's Chief Marketing
Officer. B. Bandwidth and Executive now desire to enter into this Agreement in
order to formalize the terms and conditions of employment pursuant to this
Agreement. C. All initially capitalized terms are either defined herein (but not
necessarily where first used) or are defined in Exhibit A attached hereto and
incorporated herein by this reference. AGREEMENT In consideration of the
foregoing, the agreements made herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows: 1 Employment Period. Bandwidth agrees to employ
Executive and Executive agrees to serve Bandwidth for the period beginning on
the Effective Date and ending at 11:59 p.m., Raleigh, North Carolina, local
time, until December 31, 2019 (as may be extended, the "Employment Period"). The
Employment Period will automatically extend for consecutive additional one (1)
year periods unless either party provides the other with written notice to the
contrary no less than sixty (60) days prior to the expiration of the then
current Employment Period. If notice of non-extension is provided by Bandwidth,
this Agreement and Executive’s employment shall terminate at the end of the then
current Employment Period, and such termination of employment shall be treated
as a termination by Bandwidth other than for Cause. This Agreement may be
terminated before the expiration of the Employment Period only pursuant to
Section 4. Bandwidth and Executive each acknowledges and agrees that this
Agreement does not interrupt the continuity of Executive's employment. 2 Nature
of Duties. 2.1 Executive will serve as Bandwidth's Chief Marketing Officer. As
such, Executive will act in conformity with the management policies, guidelines
and directions issued by Bandwidth's Chief Executive Officer (the "Chief
Executive Officer"), and will have general charge and supervision of those
functions and such other responsibilities as the Chief Executive Officer
determines and assigns; provided they are not inconsistent with the functions
and duties typically performed by, and the responsibility of, Chief Marketing
Officer of like corporations. Executive will report to the Chief Executive
Officer. 2.2 Executive will work exclusively for Bandwidth on a full-time basis,
with her primary office at Bandwidth’s headquarters. During normal business
hours Executive will devote substantially all of her Page 1 of 15 US2008 5641838
4



--------------------------------------------------------------------------------



 
[exh1031allennoreenexecut002.jpg]
DocuSign Envelope ID: 3854C7B3-6850-4F33-9B6F-DD587D5DFC8C business time and
attention to Bandwidth's business. The foregoing does not prohibit Executive
from engaging in civic, professional and business activities that do not
interfere with her duties to Bandwidth, and that otherwise do not violate this
Agreement. 2.3 Executive will perform her duties and responsibilities hereunder
diligently, faithfully and loyally. 3 Compensation and Benefits. 3.1 Base Salary
and Expenses. 3.1.1 During the Employment Period, Bandwidth will pay to
Executive a salary at the initial rate of $278,100.00 per annum (the "Base
Salary"). The Base Salary will be earned and paid in equal installments,
semi-monthly, or at such other interval as the Bandwidth’s Board of Directors
(the “Board”) or Compensation Committee of the Board (the “Compensation
Committee”) directs, but no less often than once each month. At the beginning of
each year during the Employment Period, the Chief Executive Officer will in good
faith review the Base Salary and recommend to the Board and/or Compensation
Committee any changes for determination by the Board and/or the Compensation
Committee. Bandwidth shall be entitled to withhold, or cause to be withheld, any
amount of federal, state, city or other withholding taxes or other amounts
either required by law or authorized by Executive with respect to payments made
to Executive in connection with her employment hereunder. 3.1.2 Bandwidth will
reimburse Executive for all reasonable out-of-pocket business expenses incurred
by Executive on Bandwidth's behalf during the Employment Period, so long as such
expenses are reimbursable under Bandwidth’s policies in effect from time to
time. At Executive's request, expenses will be advanced before an expenditure is
incurred, or they will be paid by Bandwidth directly to third parties from which
goods or services are being obtained. 3.2 Bonus Compensation. 3.2.1 In addition
to the Base Salary, Bandwidth will pay to Executive bonus compensation each year
during the Employment Period of up to 50% of the Base Salary (or more if
Bandwidth exceeds its corporate objectives established from time to time
pursuant to Section 3.2.2 below and the pro-rata calculations provided in
Section 3.2.2 below yield more than fifty percent (50%) of the Base Salary) (the
"Bonus Compensation"). The Bonus Compensation will be adjusted based on
Executive’s individual achievement of personal objectives established from time
to time pursuant to Section 3.2.2 below; for example, if Bandwidth achieves one
hundred percent (100%) of each of the corporate objectives established from time
to time pursuant to Section 3.2.2 below and Executive achieves one hundred one
percent (101%) of Executive’s personal objectives, the Bonus Compensation
calculated pursuant to the first sentence of this Section 3.2.1 would be
multiplied by 1.01. The individual performance objectives and the relative
weighting of the respective corporate objectives established from time to time
pursuant to Section 3.2.2 below will be reviewed by the Chief Executive Officer,
who will make recommendations to the Board and/or the Compensation Committee for
determination by the Board and/or the Compensation Committee at the beginning of
each calendar year. Page 2 of 15 US2008 5641838 4



--------------------------------------------------------------------------------



 
[exh1031allennoreenexecut003.jpg]
DocuSign Envelope ID: 3854C7B3-6850-4F33-9B6F-DD587D5DFC8C 3.2.2 The Bonus
Compensation will be earned, if at all, upon satisfaction of criteria, reviewed
by the Chief Executive Officer, who will make recommendations to the Board
and/or the Compensation Committee for determination by the Board and/or the
Compensation Committee, based on Executive’s individual performance objectives
and Bandwidth’s corporate objectives. The Bonus Compensation based on
Executive’s individual performance objectives will be earned pro-rata upon
Executive attaining each objective, as reasonably reviewed by the Chief
Executive Officer, who will make recommendations to the Board and/or the
Compensation Committee for determination by the Board and/or the Compensation
Committee. The Bonus Compensation based on Bandwidth’s corporate objectives will
be earned upon Bandwidth meeting its corporate objectives established from time
to time pursuant to this Section 3.2.2 provided for in its annual Budget
pro-rata based upon the relative weighting of the respective corporate
objectives established from time to time pursuant to this Section 3.2.2, each as
reasonably reviewed by the Chief Executive Officer, who will make
recommendations to the Board and/or the Compensation Committee for determination
by the Board and/or the Compensation Committee not later than March 15th for
each calendar year. The Chief Executive Officer may review and recommend for
determination by the Board and/or the Compensation Committee other corporate
objectives and corresponding Budget targets on an annual basis. 3.2.3 Bonus
Compensation will be paid no later than March 15th of the year succeeding the
calendar year with respect to which the Bonus Compensation, if any, is
calculated. 3.2.4 In addition to the Bonus Compensation, the Chief Executive
Officer will from time to time review Executive’s efforts on behalf of Bandwidth
and may make recommendations to the Board and/or the Compensation Committee for
determination by the Board and/or the Compensation Committee a special bonus for
extraordinary service. Special bonuses, if any, will not count as any other
compensation payable under this Agreement. 3.3 Stock Options and Restricted
Stock. 3.3.1 All of Executive's then outstanding unvested Bandwidth stock
options and Bandwidth restricted stock will immediately vest, and the options
will be exercisable for the remainder of their full original term at grant
without regard to any provision in the plan under which such securities were
granted that may otherwise reduce the term, upon the earlier of: 3.3.1.1
Executive's death prior to termination or expiration of this Agreement; or
3.3.1.2 Change in Control. 3.3.2 This Section 3.3 is intended to be an award
agreement itself, and is intended to supplement the terms and conditions of any
and all other award agreements between Bandwidth and Executive relating to any
options or restricted stock granted to Executive by Bandwidth, and the terms of
this Section 3.3 will govern the terms of such other award agreements in the
event of any conflicts, regardless of whether such other agreements are
heretofore or have previously been entered into by the parties. 3.4 Severance.
If Bandwidth terminates Executive other than for Cause, or Executive resigns for
Good Reason, then Bandwidth will pay to Executive an amount ("Severance") equal
to (i) one hundred Page 3 of 15 US2008 5641838 4



--------------------------------------------------------------------------------



 
[exh1031allennoreenexecut004.jpg]
DocuSign Envelope ID: 3854C7B3-6850-4F33-9B6F-DD587D5DFC8C percent (100%) the
then-current Base Salary, plus (ii) one hundred percent (100%) of the Bonus
Compensation, determined as if Executive and Bandwidth will have achieved one
hundred percent (100%) of the objectives or targets described in Section 3.2.1
above. Such amount, less any applicable taxes and other similar amounts, will be
paid in equal installments over a twelve (12) month period following the
termination in accordance with Bandwidth’s standard payroll practices and
procedures. The receipt of any severance benefits provided for pursuant to this
Agreement or otherwise will be dependent upon Executive’s delivery to Bandwidth
of an effective general release of claims in a form reasonably satisfactory to
Bandwidth not later than thirty (30) days after the date of Executive’s
termination of employment (or such longer period as may be required by
applicable law), and shall be paid or commence no later than thirty (30) days
thereafter, with the first payment to include any amounts that would have been
payable on payroll dates occurring after Executive’s termination of employment
and prior to such first payment. 3.5 Vacation. During the Employment Period,
Executive will be entitled to take vacation time in accordance with Bandwidth's
policies, but no less than 20 days of paid vacation per year. Bandwidth and
Executive will reasonably agree on when vacation time can be taken, and how many
weeks can be taken consecutively. In the event that all or any part of the
vacation is not taken for any reason during any year, there will be no
compensation paid in lieu thereof, and accrued and unused vacation time will not
be carried over and added to the vacation time for the succeeding year in
accordance with such policy, unless otherwise approved by the Chief Executive
Officer. 3.6 Health, Disability, Retirement, Death and Insurance Benefits. 3.6.1
Bandwidth will provide Executive with the same health, disability, retirement,
death and other fringe benefits as are generally provided to the executive
employees of Bandwidth in accordance with such terms, conditions and eligibility
requirements as may from time to time be established or modified by Bandwidth;
provided, that Bandwidth will pay the entire premium for Executive’s
then-current coverage under Bandwidth's group health insurance plan unless
Bandwidth reasonably determines that paying the entire premium would be
discriminatory and could subject Executive to adverse income tax consequences.
Bandwidth shall, to the extent allowable by law, regulation, contract and
policy, continue to pay Executive's basic medical insurance premiums for twelve
(12) months following a termination of Executive by Bandwidth other than for
Cause, whether or not this coverage is required to be available under COBRA.
3.6.2 Upon a termination of Executive by Bandwidth other than for Cause,
Bandwidth will also pay Executive a lump sum amount equal to twelve (12) months
of premiums for the term life insurance coverage Bandwidth had in effect for
Executive as of the date of her termination of employment. Such amount will be
payable, less applicable withholdings, with the first payment of Severance.
Executive will have all rights to convert or purchase such life insurance
policies as provided under the terms of the plan and policies. 3.7
Indemnification. During the Employment Period and after Executive’s termination
of employment, Bandwidth shall indemnify Executive and hold Executive harmless
from and against any claim, loss or cause of action arising from or out of
Executive’s performance as an officer, director or employee of Bandwidth or any
of its subsidiaries or other affiliates or in any other capacity, including any
fiduciary capacity, in which Executive serves at Bandwidth’s request, in each
case to the maximum extent permitted by law and under Bandwidth’s Certificate of
Incorporation and By-Laws. This indemnification Page 4 of 15 US2008 5641838 4



--------------------------------------------------------------------------------



 
[exh1031allennoreenexecut005.jpg]
DocuSign Envelope ID: 3854C7B3-6850-4F33-9B6F-DD587D5DFC8C right is in addition
to any similar rights under any statute, Bandwidth’s Certificate of
Incorporation, By- Laws and under any other applicable agreements that now exist
or may exist from time to time. During the Employment Period and for at least 3
years following Executive’s termination of employment, Executive shall be
covered by any policy of directors and officers’ liability insurance maintained
by Bandwidth for the benefit of its officers and directors. 4 Termination. 4.1
Executive's employment with Bandwidth will terminate automatically upon
Executive's death. 4.2 Bandwidth may terminate Executive’s employment at any
time. 4.3 If at any time during the Employment Period Bandwidth (i) assigns
Executive to serve in a capacity other than as Bandwidth's Chief Marketing
Officer or assigns Executive to perform tasks inconsistent with such position,
in each case, which results in a material diminution in Executive’s authority,
duties or responsibilities, or (ii) Bandwidth materially breaches any provision
of this Agreement, then Executive may resign her employment by providing notice
to Bandwidth within thirty (30) days of such event of the reasons for her
resignation under this provision. Bandwidth shall have thirty (30) days
following receipt of such notice to remedy and cure the alleged diminution or
breach. If Bandwidth does not cure such breach, Executive shall resign her
employment and such resignation will be deemed to be a termination by Bandwidth
other than for Cause and/or a resignation by Executive for "Good Reason."
Executive can resign at any time other than for Good Reason. 4.4 Bandwidth will
have the right to terminate Executive at any time, immediately, for Cause.
"Cause" will mean: (i) Executive is convicted of any felony (or Executive pleads
guilty or nolo contendere thereto); (ii) Executive fails or refuses to perform,
in any material respect, the written policies or directives of the Chief
Executive Officer, unless such failure is corrected within thirty (30) days
following her receipt of written notice of such failure from Bandwidth that
specifically identifies the manner in which the Chief Executive Officer believes
Executive has substantially failed to materially perform her duties; (iii)
Executive materially breaches this Agreement or any other agreement between
Bandwidth and Executive, including, without limitation, any applicable
nondisclosure agreement, unless such failure is corrected within thirty (30)
days following her receipt of written notice of such failure from Bandwidth that
specifically identifies the manner in which the Chief Executive Officer believes
Executive has breached the agreement; or (iv) the gross or willful misconduct by
Executive with regard to Bandwidth or any employee of Bandwidth that is
materially injurious to Bandwidth or such employee. Page 5 of 15 US2008 5641838
4



--------------------------------------------------------------------------------



 
[exh1031allennoreenexecut006.jpg]
DocuSign Envelope ID: 3854C7B3-6850-4F33-9B6F-DD587D5DFC8C 5 Effects of
Termination. 5.1 Upon Executive’s termination of employment for any reason
(including death), she will be entitled to receive (in addition to any
compensation and benefits she is entitled to receive under Section 3 above, if
applicable): (i) any earned but unpaid Base Salary, (ii) any earned but unpaid
Bonus Compensation, (iii) unreimbursed business expenses in accordance with
Bandwidth’s policies for which expenses Executive has provided appropriate
documentation, (iv) a lump sum cash amount equal to the value of her unused
vacation days in accordance with the standard written policy of Bandwidth, and
(v) any vested amounts or benefits to which Executive is then entitled under the
terms of the benefit plans then sponsored by Bandwidth in accordance with their
terms. All of Bandwidth's other obligations under this Agreement will end
immediately upon Executive’s termination of employment. 5.2 Any controversy or
claim arising out of or relating to the benefits and entitlements of Executive
following a Change of Control will be resolved by binding arbitration in
Raleigh, North Carolina with the American Arbitration Association, pursuant to
their commercial arbitration rules then in effect. The determination of the
arbitrator will be conclusive and binding on Bandwidth and Executive, and
judgment may be entered on the arbitrator's award in any court of competent
jurisdiction. The prevailing party may recover its attorneys’ fees and expenses
incurred in such dispute, including the cost of the Arbitration if the
prevailing party initiated the action. 6 Stockholder Vote. Anything in this
Agreement to the contrary notwithstanding, in the event that any amounts payable
to Executive hereunder, alone or together with other payments that Executive has
a right to receive from Bandwidth, would constitute an "excess parachute
payment" (as defined in Section 280G of the Internal Revenue Code of 1986, as
amended (the "Code")), then Bandwidth will reduce the amounts payable to the
minimum extent necessary to avoid the payment of any excess parachute payments
and to avoid Executive being subject to the excise tax imposed by Section 4999
of the Code. In the event that any payment or benefit intended to be provided
hereunder is required to be reduced pursuant to this Section, then the reduction
shall occur in the following order: (a) reduction of cash payments described in
Section 3 (with such reduction being applied to the payments in the reverse
order in which they would otherwise be made, that is, later payments shall be
reduced before earlier payments); (b) cancellation of acceleration of vesting on
any equity awards for which the exercise price exceeds the then fair market
value of the underlying equity; and (c) cancellation of acceleration of vesting
of equity awards not covered under (b) above. In the event that acceleration of
vesting of equity awards is to be cancelled, such acceleration of vesting shall
be cancelled in the reverse order of the date of grant of such equity awards,
that is, later equity awards shall be canceled before earlier equity awards.
Without limiting the foregoing, if Bandwidth is not then a public company, it
will use its best efforts to secure the approval of its stockholders to exempt
the excess parachute payments from the loss of corporate tax deductions imposed
under Section 280G and the excise tax imposed under Section 4999. If Bandwidth
becomes publicly traded, it will comply with Section 951 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act that requires public companies subject
to the federal proxy rules to provide their shareholders with an advisory vote
on: executive compensation; the desired frequency of say-on-pay votes; and on
golden parachute arrangements, and will seek shareholder votes under Internal
Revenue Code Section 162(m), and any other law, regulation or rule that requires
a shareholder vote on this Agreement, or that permits a vote to preserve tax
benefits or avoid tax penalties. Page 6 of 15 US2008 5641838 4



--------------------------------------------------------------------------------



 
[exh1031allennoreenexecut007.jpg]
DocuSign Envelope ID: 3854C7B3-6850-4F33-9B6F-DD587D5DFC8C 7 Covenant Not To
Compete. 7.1 Inducement. This covenant between Executive and Bandwidth is being
executed and delivered by Executive in consideration of Executive's employment
with Bandwidth and each party's rights and obligations agreed to hereunder
(including, without limitation, the Base Salary, Bonus Compensation, and other
benefits and payments set forth herein). Executive acknowledges that Bandwidth's
business and Executive's responsibilities are international in scope. Executive
further acknowledges that the covenant not to compete with Bandwidth contained
in this Section 7 was and has been a condition of her employment since Executive
was originally employed by Bandwidth. 7.2 Restricted Activities ─ Duration.
Except as otherwise consented to or approved by the Chief Executive Officer in
writing, Executive agrees that during the term of this Agreement and for twelve
(12) months after Executive's employment with Bandwidth ends;, regardless of the
time, manner or reasons for termination, and regardless of whether terminated by
Executive or Bandwidth, but only so long as Bandwidth does not breach its
obligations in this Agreement, Executive will not, directly or indirectly,
acting alone or as a member of a partnership or as an owner, director, officer,
employee, manager, representative or consultant of any corporation or other
business entity: 7.2.1 engage in any business in competition with the business
that is conducted by Bandwidth in the United States, Canada or any European,
Asian, Pacific or other foreign country in which Bandwidth then or thereafter
transacts business or is making a bona fide attempt to do so; 7.2.2 induce,
request or attempt to influence any customers or suppliers of Bandwidth to
curtail or cancel their business or prospective business with Bandwidth or in
any way interfere with Bandwidth's business relationships; or 7.2.3 induce,
solicit, assist or facilitate the inducement or solicitation by a third person
of any employee, officer, agent or representative of Bandwidth, to terminate
their respective relationship with Bandwidth or in any way interfere with
Bandwidth's employee, officer, agent or representative relationships. 7.3
Tolling; Relief of Obligations. In the event that Executive breaches any
provision of this Section 7, that violation will toll the running of the
restricted period set forth in Section 7.2 from the date of commencement of such
violation until such violation ceases. 7.4 "Blue Penciling" or Modification. If
the length of time, geographic area or scope of restricted business activity set
forth in Section 7.2 is deemed unreasonably restrictive or unreasonable in any
other respect in any court proceeding, Executive and Bandwidth agree and consent
to such court's modifying or reducing such restriction(s) to the extent deemed
reasonable under the circumstances then presented. 7.5 Definitions. As used in
this Section 7, the following terms will have the following definitions: (i) The
terms “compete” or “in competition,” as used herein, will be deemed to Page 7 of
15 US2008 5641838 4



--------------------------------------------------------------------------------



 
[exh1031allennoreenexecut008.jpg]
DocuSign Envelope ID: 3854C7B3-6850-4F33-9B6F-DD587D5DFC8C include, without
limitation, becoming or being an employee, owner, partner, consultant, agent,
stockholder, director, or officer of any person, partnership, firm, corporation
or other entity (other than Bandwidth) which engages in (i) the business of
developing, providing, offering and selling (A) retail VoIP services, including,
without limitation, IP based unified communications services and trunking
services; wholesale VoIP services; (B) wholesale origination, termination or SMS
services; (C) emergency solutions for telecommunications carriers, including,
without limitation, end-to-end call control and support, real-time address
validation, automated provisioning and/or geospatial routing; (D) communication
platform as a service (or CPaaS) solutions, including, without limitation,
application program interfaces deploying, causing the use of, or using
origination, termination, or SMS services; and/or (E) product(s) or service(s)
to which any of clauses (A) through (D) apply and/or any product(s) or
service(s) that perform substantially similar functions to which any of clauses
(A) through (D) apply, or (ii) any other business conducted by Bandwidth
immediately prior to such termination (or in which Bandwidth shall at such time
be actively preparing to engage). Notwithstanding the foregoing, ownership of
five (5%) percent or less of any class of securities of an entity will not
constitute competition with Bandwidth. (ii) The phrases “engage in a business”
or “engage in a line of business” and similar phrases will be deemed to include
marketing or otherwise selling products or researching, writing, developing,
designing, distributing, testing or manufacturing products or services or
otherwise preparing to market or sell products or services. 8 Nondisclosure of
Confidential Information. 8.1 Executive acknowledges that the discharge of her
duties under this Agreement will necessarily involve her access to Confidential
Information. Executive acknowledges that the unauthorized use by him or
disclosure by him of such Confidential Information to third parties might cause
irreparable damage to Bandwidth and Bandwidth's business. Accordingly, Executive
agrees that at all times after the date hereof she will not copy, publish,
disclose, divulge to or discuss with any third party nor use for her own benefit
or that of others, without the prior express written consent of the Chief
Executive Officer, except in the normal conduct of her duties under this
Agreement, any Confidential Information, it being understood and acknowledged by
Executive that all Confidential Information created, compiled or obtained by
Executive or Bandwidth, or furnished to Executive by any person while Executive
is associated with Bandwidth remains its exclusive property. 8.2 Promptly upon
termination of her employment, irrespective of the time or manner thereof or
reason therefor, and whether such termination is by Bandwidth or Executive,
Executive agrees to return and surrender to Bandwidth all tangible Confidential
Information in any manner in her control or possession, as well as all other
Bandwidth property. 8.3 Pursuant to the Defend Trade Secrets Act of 2016,
Executive understands that: An individual may not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that: (a) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (b) is made in a complaint or other document that is filed under seal in
a lawsuit or other proceeding. Page 8 of 15 US2008 5641838 4



--------------------------------------------------------------------------------



 
[exh1031allennoreenexecut009.jpg]
DocuSign Envelope ID: 3854C7B3-6850-4F33-9B6F-DD587D5DFC8C Further, an
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the employer's trade secrets to the
attorney and use the trade secret information in the court proceeding if the
individual: (a) files any document containing the trade secret under seal; and
(b) does not disclose the trade secret, except pursuant to court order. 9
Remedies Inadequate. 9.1 Executive acknowledges that the services to be rendered
by him to Bandwidth as contemplated by this Agreement are special, unique and of
extraordinary character. Executive expressly agrees and understand that the
remedy at law for any breach by him of Section 7 or 8 of this Agreement will be
inadequate and that the damages flowing from such breach are not readily
susceptible to being measured in monetary terms. Accordingly, upon adequate
proof of Executive's violation of any legally enforceable provision of Section 7
or 8, Bandwidth will be entitled to immediate injunctive relief, including,
without limitation, a temporary order restraining any threatened or further
breach. In the event any equitable proceedings are brought to enforce the
provisions of any of Section 7, 8 or 9, Executive agrees that she will not raise
in such proceedings any defense that there is an adequate remedy at law, and
Executive hereby waives any such defense. Nothing in this Agreement will be
deemed to limit Bandwidth's remedies at law or in equity for any breach by
Executive of any of the provisions of Section 7 or 8 which may be pursued or
availed of by Bandwidth. Without limiting the generality of the immediately
preceding sentence, any covenant on Executive's part contained in Section 7 or
8, which may not be specifically enforceable will nevertheless, if breached,
give rise to a cause of action for monetary damages. 9.2 Executive has carefully
considered, and has had adequate time and opportunity to consult with her own
counsel or other advisors regarding the nature and extent of the restrictions
upon him and the rights and remedies conferred upon Bandwidth under Sections 7,
8 and 9, and hereby acknowledges and agrees that such restrictions are
reasonable in time, territory and scope, are designed to eliminate competition
which otherwise would be unfair to Bandwidth, do not stifle the inherent skill
and experience of Executive, would not operate as a bar to Executive's sole
means of support, are fully required to protect the legitimate interests of
Bandwidth and do not confer a benefit upon Bandwidth disproportionate to the
detriment to Executive. 9.3 The covenants and agreements made by Executive in
Sections 7, 8 and 9 will survive full payment by Bandwidth to Executive of the
amounts to which Executive is entitled under this Agreement, the expiration of
the Employment Period and this Agreement. 10 Rights. Executive acknowledges and
agrees that any procedure, design feature, schematic, invention, improvement,
development, discovery, know how, concept, idea or the like (whether or not
patentable, registrable under copyright or trademark laws, or otherwise
protectable under similar laws) that Executive may conceive of, suggest, make,
invent, develop or implement, during the course of her service pursuant to this
Agreement (whether individually or jointly with any other person or persons),
relating in any way to the business of Bandwidth or to the general industry of
which Bandwidth is a part, as will all physical embodiments and manifestations
thereof, and all patent rights, copyrights, trademarks (or applications
therefor) and similar protections therein (all of the foregoing referred to as
"Work Product"), will be the sole, exclusive and absolute property of Bandwidth.
All Work Product will be Page 9 of 15 US2008 5641838 4



--------------------------------------------------------------------------------



 
[exh1031allennoreenexecut010.jpg]
DocuSign Envelope ID: 3854C7B3-6850-4F33-9B6F-DD587D5DFC8C deemed to be works
for hire and, in addition to the Work Product being works for hire, Executive
hereby assigns to Bandwidth all right, title and interest in, to and under such
Work Product, including without limitation, the right to obtain such patents,
copyright registrations, trademark registrations or similar protections as
Bandwidth may desire to obtain. Executive will immediately disclose all Work
Product to Bandwidth and agrees, at any time, upon Bandwidth's request and
without additional compensation, to execute any documents and otherwise to
cooperate with Bandwidth respecting the perfection of its right, title and
interest in, to and under such Work Product, and in any litigation or
controversy in connection therewith, all expenses incident thereto to be borne
by Bandwidth. 11 Assignment of Payment Rights. In no event will Bandwidth be
obligated to make any payment under this Agreement to any assignee or creditor
of Executive, other than to the estate of Executive after her death. Prior to
the time of payment under this Agreement, neither Executive nor her legal
representative will have any right by way of anticipation or otherwise to
dispose of any interest under this Agreement. 12 Bandwidth's Obligations
Unfunded. Except as to any benefits that may be required to be funded under any
benefit plan of Bandwidth pursuant to law, as provided for in this Agreement or
pursuant to other agreements and which are not for the sole benefit of
Executive, the obligations of Bandwidth under this Agreement are not funded and
Bandwidth will not be required to set aside or deposit in escrow any monies in
advance of the due date for payment thereof to Executive. 13 Notices. Any notice
to be given hereunder by Bandwidth to Executive will be deemed to be given if
delivered to Executive in person, if emailed to Executive at her business email
address or if mailed or overnighted to Executive at her address last known on
the records of Bandwidth, and any notice to be given by Executive to Bandwidth
will be directed either to Bandwidth's Chief Executive, Secretary or General
Counsel, and in any case it will be deemed to be given if delivered in person,
if emailed to the address at her business email address or if mailed or
overnighted to the person at her address last known on the records of Bandwidth,
unless any party will have duly notified the other parties in writing of a
change of address. All notices are deemed given when delivered to such address,
or if otherwise actually received by the addressee. 14 Section 409A. 14.1 In
order to ensure compliance with Code Section 409A and the regulations and
guidance promulgated thereunder (collectively “Section 409A”), the provisions of
this Section 14 shall govern in all cases over any contrary or conflicting
provision in this Agreement (other than a comparable Section 409A provision that
is expressly intended to govern over this provision by its terms). The intent of
the parties is that payments and benefits under this Agreement comply with, or
be exempt from, Section 409A and, accordingly, to the maximum extent permitted,
this Agreement shall be interpreted and administered to be in compliance
therewith. Executive acknowledges and agrees that Bandwidth has made no
representation to Executive as to the tax treatment of the compensation and
benefits provided pursuant to this Agreement and that Executive is solely
responsible for all taxes due with respect to such compensation and benefits.
14.2 To the extent necessary to comply with Section 409A, references in this
Agreement to “termination of employment” or “terminates employment” (and similar
references) shall have the same Page 10 of 15 US2008 5641838 4



--------------------------------------------------------------------------------



 
[exh1031allennoreenexecut011.jpg]
DocuSign Envelope ID: 3854C7B3-6850-4F33-9B6F-DD587D5DFC8C meaning as
“separation from service” under Code Section 409A(a)(2)(A)(i), and no payment
subject to Section 409A that is payable upon a termination of employment shall
be paid unless and until (and not later than applicable in compliance with
Section 409A) when Executive incurs a “separation from service” under Code
Section 409A(a)(2)(A)(i) (a “Separation from Service”). In addition, if
Executive is a “specified employee” within the meaning of Section 409A at the
time of her Separation from Service, any nonqualified deferred compensation
subject to Section 409A that would otherwise have been payable on account of,
and within the first six months following, Executive’s Separation from Service,
and not by reason of another event under Section 409A, will become payable on
the first business day after six months following the date of Executive’s
Separation from Service or, if earlier, the date of Executive’s death. 14.3
Consistent with the requirements of Section 409A, to the extent that any
reimbursement or in-kind benefit provided is taxable and subject to Section
409A, unless stated otherwise – (i) reimbursements and in-kind benefits will be
provided only during the period during which Executive is employed or receiving
Severance; (ii) the expenses eligible for reimbursement or the in-kind benefits
provided in any given calendar year will not affect the expenses eligible for
reimbursement or the in-kind benefits provided in any other calendar year; (iii)
the reimbursement of an eligible expense must be made no later than the last day
of calendar year following the calendar year in which the expense was incurred;
and (iv) the right to reimbursements or in-kind benefits cannot be liquidated or
exchanged for any other benefit. 14.4 For purposes of Section 409A, Executive’s
right to receive any installment payments pursuant to this Agreement shall be
treated as a right to receive a series of separate and distinct payments. If a
Separation from Service occurs prior to the date of an Unapproved Change in
Control, each payment of Severance and each other payment hereunder that is made
within 2-1/2 months following the end of the year that contains the date of
Executive’s Separation from Service is intended to be exempt from Section 409A
as a short-term deferral within the meaning of the final regulations under
Section 409A, each such payment that is made later than 2-1/2 months following
the end of the year that contains the date of Executive’s Separation from
Service is intended to be exempt under the two-times exception of Treasury Reg.
§ 1.409A-1(b)(9)(iii), up to the limitation on the availability of that
exception specified in the regulation, and each payment that is made after the
two-times exception ceases to be available shall be subject to delay (if
necessary) in accordance with Section 14.2 above. Continued medical coverage is
intended to be exempt from Section 409A under the exemption for health benefits
in Treas. Reg. § 1.409A- 1(b)(9)(v)(B). 14.5 In no event may Executive, directly
or indirectly, designate the calendar year of any payment to be made under this
Agreement that is considered nonqualified deferred compensation subject to
Section 409A. In no event shall the timing of Executive’s execution of the
general release of claims, directly or indirectly, result in Executive
designating the calendar year of payment of any nonqualified deferred
compensation subject to Section 409A, and if such a payment that is subject to
execution of the general release of claims could be made in more than one
taxable year, payment shall be made in the later taxable year. 15 Amendments.
This Agreement will not be modified or discharged, in whole or in part, except
by an agreement in writing signed by all parties. Page 11 of 15 US2008 5641838 4



--------------------------------------------------------------------------------



 
[exh1031allennoreenexecut012.jpg]
DocuSign Envelope ID: 3854C7B3-6850-4F33-9B6F-DD587D5DFC8C 16 Entire Agreement.
Except as expressly provided for herein, this Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof. The
parties are not relying on any other representation, express or implied, oral or
written. This Agreement supersedes any prior employment agreement, written or
oral, between Executive and Bandwidth; provided, however that other
non-competition, non-solicitation, confidentiality agreements, and other
restrictive covenant agreements between Executive and Bandwidth remain in effect
and this Agreement and such other agreements may be enforced by Bandwidth
independently or simultaneously. 17 Captions; Terms. The captions contained in
this Agreement are for convenience of reference only and do not affect the
meaning of any terms or provisions hereof. References to "termination of
employment," "termination of Executive," "termination of this Agreement,"
"termination of the Employment Period," and any other terms of similar meaning
will all be deemed equivalent. Masculine, feminine and neuter pronouns are
interchangeable as context requires. 18 Binding Effect. The parties may not
assign this Agreement and may not assign or delegate any right or duty hereunder
and any attempt to do so is void. Subject to the foregoing, the rights and
obligations of Bandwidth hereunder will inure to the benefit of, and will be
binding upon, Bandwidth and its successors and assigns, and the rights and
obligations of Executive hereunder will inure to the benefit of, and will be
binding upon, Executive and her heirs, personal representatives and estate. 19
Severable Provisions. The provisions of this Agreement are severable, and if any
one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions and any partially
enforceable provision will be binding and enforceable to the extent enforceable
in any jurisdiction. 20 Governing Law and Venue. This Agreement will be
interpreted, construed, and enforced in all respects in accordance with the laws
of the State of North Carolina, without regard to conflict of laws. Other than
disputes that by the terms of this Agreement are to be resolved through binding
arbitration, any and all actions brought arising out of, or based in whole or in
part upon this Agreement or the employment relationship between Executive and
Bandwidth, will be brought in either a federal or state court sitting in
Raleigh, North Carolina, and the parties consent to jurisdiction and venue
thereof. Page 12 of 15 US2008 5641838 4



--------------------------------------------------------------------------------



 
[exh1031allennoreenexecut013.jpg]
DocuSign Envelope ID: 3854C7B3-6850-4F33-9B6F-DD587D5DFC8C IN WITNESS WHEREOF,
the undersigned have executed this Agreement on the day and year first above
written, effective the Effective Date. Bandwidth: BANDWIDTH INC. By
_______________________ Its _______________________CEO Executive:
__________________________ Noreen Allen Page 13 of 15 US2008 5641838 4



--------------------------------------------------------------------------------



 
[exh1031allennoreenexecut014.jpg]
DocuSign Envelope ID: 3854C7B3-6850-4F33-9B6F-DD587D5DFC8C EXHIBIT A EMPLOYMENT
AGREEMENT DEFINITIONS "Approved Change in Control" of Bandwidth means a Change
in Control of Bandwidth of a nature that would be required to be reported in
response to Item 5.01 of the Current Report on Form 8-K, as if in effect on the
Effective Date, pursuant to Section 13 or 15(d) of the Securities Exchange Act
of 1934, as amended (the "Exchange Act") if the transaction causing such a
change will have been approved by the affirmative vote of at least a majority of
the Continuing Directors. "Change in Control" means, and will be deemed to have
occurred at such time as: (i) any "person" (as such term is used in Section
13(d) and 14(d) of the Exchange Act) becomes the "beneficial owner" (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of fifty percent
(50%) or more prior to Bandwidth's first underwritten public offering and
twenty-five percent (25%) or more after, but not as a result of, Bandwidth's
first underwritten public offering, or more of the combined voting power of
Bandwidth's Voting Securities; (ii) sale of all or substantially all of the
assets of Bandwidth, or any merger, consolidation, or reorganization to which
Bandwidth is a party and as the result of which Bandwidth's stockholders prior
to the transaction do not own at least fifty percent (50%) of the voting power
of the surviving entity in the election of directors; or (iii) individuals who
constitute the Continuing Directors cease for any reason to constitute at least
a majority of Bandwidth's Board of Directors. Notwithstanding the foregoing, no
event unilaterally caused by Executive by virtue of her stock ownership will be
a Change in Control. Further notwithstanding the foregoing, a Change in Control
shall not be deemed to occur unless the transaction also constitutes a change in
the ownership or effective control of Bandwidth or a change in the ownership of
a substantial portion of the assets of Bandwidth, each as defined in Code
Section 409A(a)(2)(A)(v) and the regulations promulgated thereunder; however, a
Change in Control shall be deemed to occur if the transaction constitutes a
change in the ownership or effective control of Bandwidth or a change in the
ownership of a substantial portion of the assets of Bandwidth, each as defined
in Code Section 409A(a)(2)(A)(v) and the regulations promulgated thereunder,
regardless of whether it satisfies the foregoing. "Budget" will mean for each
year, Bandwidth's management financial targets approved by the Board of
Directors for the year in question. "Confidential Information" means all
information or trade secrets of any type or description belonging to Bandwidth
that are proprietary and confidential to Bandwidth and are not publicly
disclosed or are only disclosed with restrictions. Without limiting the
generality of the foregoing, Confidential Information includes strategic plans
for carrying on business, other business plans, cost data, internal financial
information, customer lists, employee lists, vendor lists, business partner or
alliance lists, drawings, designs, schematics, flow charts, specifications,
inventions, calculations, discoveries and any letters, papers, documents or
instruments disclosing or reflecting any of the foregoing, and all information
revealed to, acquired or created by Executive during Executive's employment by
Bandwidth relating to any of the foregoing. "Continuing Directors" will mean and
include the persons constituting Bandwidth's Board of Directors as of the
Effective Date, and any person who becomes a director of Bandwidth subsequent to
the Page 14 of 15 US2008 5641838 4



--------------------------------------------------------------------------------



 
[exh1031allennoreenexecut015.jpg]
DocuSign Envelope ID: 3854C7B3-6850-4F33-9B6F-DD587D5DFC8C date hereof whose
election, or nomination for election by Bandwidth's stockholders, was approved
by an affirmative vote of at least a majority of the then Continuing Directors
(either by a specific vote or if Bandwidth is then subject to the proxy rules of
the Exchange Act then by approval of the proxy statement of Bandwidth in which
such person is named as a nominee for director or of the inclusion of such
person in such Proxy Statement as such a nominee, in any case without objection
by any member of such approving majority of the then Continuing Directors to the
nomination of such person or the naming of such person as a director nominee).
“Good Reason” means that if, at any time during the Employment Period without
Executive’s consent, Bandwidth (i) assigns Executive to serve in a capacity
other than as the Company’s Chief Marketing Officer or assigns Executive to
perform tasks inconsistent with such position, in each case, which results in a
material overall diminution in Executive’s authority, duties or
responsibilities, or (ii) Bandwidth materially breaches any provision of this
Agreement, then Executive may resign her employment by providing notice to
Bandwidth within thirty (30) days of such event of the reasons for her
resignation under this provision. Bandwidth shall have thirty (30) days
following receipt of such notice to remedy and cure the alleged diminution or
breach. If Bandwidth does not cure such breach, Executive shall resign her
employment within thirty (30) days of Bandwidth’s cure period, and such
resignation will be deemed to be a resignation by Executive for Good Reason.
"Operating Earnings" will mean earnings before interest, taxes, depreciation and
amortization and excluding (i) capital expenditures, (ii) extraordinary gains
and losses, and (iii) any bonus(es) paid or payable pursuant to Section 3.5
and/or Section 3.6 of the agreement to which this Exhibit A is attached, unless
Bandwidth has accrued for the payment of such bonus(es) in connection with
Bandwidth’s calculation of Operating Earnings target for the purposes of Section
3.2. "Unapproved Change in Control" of Bandwidth will mean any Change in Control
of Bandwidth that is not an Approved Change in Control. "Voting Securities"
means Bandwidth's outstanding securities ordinarily having the right to vote at
elections of directors. Page 15 of 15 US2008 5641838 4



--------------------------------------------------------------------------------



 